Exhibit 4.1 PREPAID COMMON STOCK PURCHASE WARRANT INTERPACE DIAGNOSTI C S GROUP , inc. Warrant Shares: 1,600,000 Initial Exercise Date: December [_], 2016 THIS PREPAID COMMON STOCK PURCHASE WARRANT (the “ Warrant ”) certifies that, for value received, or its assigns (the “ Holder ”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the “ Initial Exercise Date ”) until exercised in full (the “ Termination Date ”) but not thereafter, to subscribe for and purchase from Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”), up to 1,600,000 shares (as subject to adjustment hereunder, the “ Warrant Shares ”) of Common Stock. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b). Section 1
